Title: [Personal Expenditures, February–July 1780.]
From: Adams, John
To: 


      
     The Dates of Receipts, by whom given and for what Sums.
     
      1780
      
      
      £
      s
      d
     
     
      Feby.
      13th.
      Joseph Stevens for three Month Wages. 30 Dolls.
      150:
      0:
      0
     
     
      
      15th.
      John Thaxter for thirty Louis D’Ors on Account
      720:
      0:
      0
     
     
      
      15th.
      Joseph Stevens for Sundries bo’t
      31:
      4:
      0
     
     
      
      14th.
      C. Hochereau for Books
      19:
      10:
      0
     
     
      
      16.
      Mr. Morbut for Bread & Butter
      10:
      16:
      0
     
     
      
      19.
      Auris for Hats
      63:
      0:
      0
     
     
      
      21st.
      De Montigny for Courier de L’Europe, & Hague Gazette
      84:
      0:
      0
     
     
      
      21st.
      Arnoux for Gazette de France
      12:
      0:
      0
     
     
      
      21st.
      Panckoucks, for Mercure de France
      30:
      0:
      0
     
     
      
      26th.
      Montagne for Cheese, Prunes &c.
      39:
      2:
      0
     
     
      March
      2
      Dinner at Versailles
      12:
      4:
      0
     
     
      
      6
      De Montigny for the Gazettes of Leide and Amsterdam
      78:
      0:
      0
     
     
      
      
      Books
      82:
      10:
      0
     
     
      
      8.
      Hill for Cloaths
      681:
      15:
      0
     
     
      
      
      Hochereau for Books
      17:
      6:
      0
     
     
      
      9.
      Madame Ruel the Traiteur for Provisions
      400:
      0:
      0
     
     
      
      
      Mademoiselle Carnu for Handkerfs. Ruffles & Stocks
      154:
      10:
      0
     
     
      
      
      Joseph Stevens for one Month’s Wages ending 13th. of March
      50:
      0:
      0
     
     
      
      
      Miston (Peruquier) for Wigs and dressing
      67:
      4:
      0
     
     
      
      
      St. Clair (Caffee) for Tea, Milk, Bread and Butter
      78:
      1:
      0
     
     
      
      
      Joseph Stevens for Sundries bo’t
      55:
      10:
      0
     
     
      
      
      Coquelle for Washing, Postage of Letters &c.
      27:
      10:
      0
     
     
     
      
      
      Parmentiers for Rent of his House, Wood & Wine
      542:
      14:
      0
     
     
      
      
      John Thaxter for ten Louis D’Ors on Acct.
      240:
      0:
      0
     
     
      
      
      Washerwoman
      2:
      10:
      0
     
     
      
      
      Pacquenot for Wine
      26:
      0:
      0
     
     
      
      
      John Thaxter for Tea and Sugar
      21:
      15:
      0
     
     
      
      
      Griffon For Books and Paper
      61:
      2:
      0
     
     
      
      
      Omitted, paid Mr. Dana for one Dozen of Tea Spoons
      95:
      6:
      8
     
     
      
      13th.
      Gouyot for Carriage and Horses one month
      360:
      0:
      0
     
     
      
      13th.
      Gerante for two Pieces of Wine
      250:
      0:
      0
     
     
      
      10.
      Paid for half a Dozen Stocks, @ 3:10:0
      21:
      0:
      0
     
     
      
      
      De la vals Rect for Tea, Sugar, Raisins Candles and Flambeau
      28:
      14:
      0
     
     
      
      
      Backelier Epicier for Dutch Cheese
      4:
      1:
      0
     
     
      
      11
      Paid Subscription for the Philosophicand politic History of the two Indies
      24:
      0:
      0
     
     
      
      12
      Paid for M. Moreaus Discourses on the History of France 9. Vol.
      41:
      0:
      0
     
     
      
      17.
      Paid Mazars for Shoes and Boots
      54:
      0:
      0
     
     
      
      
      Paid for Sewing Silk 6 Ozs.
      18:
      0:
      0
     
     
      
      
      Paid for the hire of a Carriage three Days & Coachman
      39:
      12:
      0
     
     
      
      19
      Hochereau for Books&mdash;Theatre D’Education 4 Vol. bound
      24:
      0:
      0
     
     
      
      
      Dto. for Postage of a Letter
      1:
      0:
      0
     
     
      
      
      Paid for the American Atlas, Pilot &c. in one Volume 4 1/2 Louis
      108:
      0:
      0
     
     
      
      
      Paid the Abbè Chalut’s Servt. for Corks, Shot & bottleing Wine
      7:
      10:
      0
     
     
      
      20
      Paid for four Quires of Cartridge Paper
      10:
      0:
      0
     
     
      
      
      Paid Piebot Epicier, for Tea, Sugar &c.
      21:
      10:
      6
     
     
      
      
      Paid Hochereau Bookseller, 30 Louis D’ors, towards the Payment for La Description des Arts et Metiers, in 18 Volumes in Folio, for which I was to  give him 750 Liv. and for the Encyclopedia in 39 Volumes in Quarto for which I was to give him 360 Livres
      720:
      0:
      0
     
     
      
      21
      Paid Pissot for a Grammar of french Verbs, and for Nugents Dictionary
      7:
      10:
      0
     
     
      
      
      Paid for two Pair of black Silk Stockings one Louis D’or.
      24:
      0:
      0
     
     
      
      
      Paid for a Purse
      3:
      0:
      0
     
     
      
      22d.
      Paid Pissot for another Grammar of French Verbs
      3:
      0:
      0
     
     
      
      
      Paid Dto. for The Abbè de Mablys Droits public L’Europe
      6:
      0:
      0
     
     
      
      
      Paid the Coachman for three day’s driving
      3:
      12:
      0
     
     
      
      23
      Paid Daniel, Engraver for two Seals
      42:
      0:
      0
     
     
      
      
      Paid Mr. Langlois for Carriage three Days
      36:
      0:
      0
     
     
      
      24
      Paid for 6 yds. Silk 6 Liv. each and 2 oz black sewing Silk, &mdash;Fleury
      42:
      0:
      0
     
     
      
      29
      Paid for the Works of Tacitus with a French Transn.
      21:
      0:
      0
     
     
      
      
      Paid for the Latin Dicty. of Robert Stephens
      48:
      0:
      0
     
     
      
      
      Paid for the Eulogium of M: Colbert by Mr. Neckar
      1:
      16:
      0
     
     
      
      
      Paid for the Journal of Paris
      24:
      0:
      0
     
     
      
      
      Paid for Domats civil Law 26. Liv. and the Voyage Pitoresque de Paris et des Environs 8
      34:
      0:
      0
     
     
      April
      1.
      Paid for two Trunks £ 40 for a large one and 12 for the Small
      52:
      0:
      0
     
     
      
      2
      Paid for Duties and Waggonage of a Cask of old red wine of Tonnere. Feuillette de vieux vin rouge de Tonnere.
      39:
      16:
      
     
     
      
      4
      Paid for Chocolat Wine &c.
      20:
      9:
      0
     
     
      
      5.
      Paid for Tea, Almonds &c.
      23:
      3:
      9
     
     
      
      6.
      Paid Hochereau for Books. D’Aguesseau, Cochin and Dictionaire D’His­toire naturell.
      647:
      0:
      0
     
     
      
      
      Paid Hill the Tayler one Bill
      144:
      10:
      0
     
     
      
      
      another
      223:
      0:
      0
     
     
      
      7.
      Paid Chevr. O’Gormon for a Piece of Wine
      150:
      0:
      0
     
     
      
      
      Paid for Raynals Works and a Voyage thro France
      24:
      0:
      0
     
     
      
      7.
      Paid for 2 Pieces d’Indien and for Ruffles Necks &c.
      153:
      0:
      0
     
     
      
      9
      Paid for Dictionaire de l’orthographie
      7:
      0:
      0
     
     
      
      10
      Paid for Caffees Account for the last Month
      18:
      13:
      0
     
     
      
      
      Paid Hochereaus Account for Books
      188:
      0:
      0
     
     
      
      12.
      Paid for the House Rent and furniture, Bottles, Wine &c.
      576:
      17:
      0
     
     
      
      
      Paid Pacquenot for Wine
      10:
      0:
      0
     
     
      
      
      Paid Dalley the Baker
      15:
      0:
      0
     
     
      
      
      Paid Coquelle the Washerwoman
      9:
      0:
      0
     
     
      
      
      Paid Do. for Postage of Letters
      23:
      18:
      0
     
     
      
      
      Paid J. Thaxter on Account
      240:
      0:
      0
     
     
      
      
      Paid Do. for Money lent
      26:
      8:
      0
     
     
      
      
      Paid Joseph Stevens one Months Wages ending the 13th. of April
      52:
      10:
      0
     
     
      
      
      Paid Do. for Sundries bo’t by him
      60:
      1:
      6
     
     
      
      
      Paid Ruelle Traiteur
      428:
      0:
      0
     
     
      
      13
      Paid Hochereau for the Corps diplomatique &c.
      940:
      0:
      0
     
     
      
      15
      Paid Piebot for Cheese & Tea
      56:
      13:
      6
     
     
      
      20
      Paid for two Pair of Black Silk Stockings
      24:
      0:
      0
     
     
      
      26
      Paid for 30 days hire of the Coach, Horses, Coachman &. 15 Louis
      360:
      0:
      0
     
     
      
      
      Sent by Captn. C. to Mr. D. in London to pay for Pamphlets &c. 4 Louis
      096:
      0:
      0
     
     
      
      
      Gave my Son to pay for La Fontaines Fables and for his Brother & S. Cooper at the Comedy
      6:
      0:
      0
     
     
      
      
      Paid for La Fontaines Fables for Charles
      2:
      10:
      0
     
     
     
      
      28
      Paid for Singing Birds and Cages
      35:
      10:
      0
     
     
      May
      1
      Gave at Biçetre, the bedlam of Paris
      9:
      0:
      0
     
     
      
      2
      Paid for a Pound of black sealing Wax, a Pound of red, and a blank Letter Book
      22:
      0:
      0
     
     
      
      
      Paid Subscription for the Journal des Scavans
      16:
      0:
      0
     
     
      
      5
      Paid Dt. for Annales Politiques, Civiles, et literaires
      48:
      0:
      0
     
     
      
      
      Paid the Garçon
      1:
      4:
      0
     
     
      
      
      Paid for 6 Bottles of white Wine
      4:
      10:
      0
     
     
      
      15
      Paid Ruel Traiteur to 10 May
      423:
      15:
      0
     
     
      
      
      House
      432:
      0:
      0
     
     
      
      
      Joseph Stevens
      171:
      12:
      0
     
     
      
      
      Denis Wages and Dinners
      68:
      8:
      0
     
     
      
      
      Bread
      15:
      0:
      0
     
     
      
      
      Postage &c.
      44:
      9:
      0
     
     
      
      
      Mr. Thaxter
      240:
      0:
      0
     
     
      
      
      Stephens’s Wages ending 13 May
      52:
      10:
      0
     
     
      
      
      Marchande de Vin, Garante
      180:
      0:
      0
     
     
      
      
      To Caffees Account
      2:
      9:
      0
     
     
      
      
      Settled with Mr. Dana so far.
      
      
      
     
     
      
      17
      Paid Mr. Pechini’s Account for my Sons John and Charles,
      980:
      10:
      0
     
     
      
      19
      Paid Mr. Court de Gebelin, for Subscription for his Greek Dictionary and the Seventh Volume of his Monde primitif and a Thermometer of Raumur
      31:
      10:
      0
     
     
      
      20
      Paid the Coach Hire for a Month ending the 17th. 15 Louis and for a pair of additional Horses to go to Versailles on the Day of Pentecote 18 liv.
      378:
      0:
      0
     
     
      
      27
      Paid for the Carriage of a Box of Newspapers and pamphlets from London
      9:
      6:
      0
     
     
      
      
      Paid for the Cariage of an hoghead and Case of Bordeaux Wine, and the Duties on the Road
      99:
      10:
      0
     
     
     
      
      30
      Paid the Duties for the Entry into Paris
      57:
      13:
      0
     
     
      June
      1
      Paid Cabaret for three Reams of Paper and two Ivory Knives
      52:
      0:
      0
     
     
      
      9
      Paid for Spoons &c—Mr. Taillepied
      823:
      0:
      0
     
     
      
      19
      Paid for the Waggonage of three Trunks from Brest
      72:
      0:
      0
     
     
      
      21
      Paid for the Coach to the 16 June 15 Louis
      360:
      0:
      0
     
     
      
      26
      Paid for Washing
      8:
      12:
      0
     
     
      
      28
      Paid Paule Tailors Account
      644:
      0:
      0
     
     
      
      
      Paid Mr. Tyler a Bill of Exchange drawn upon me by Mrs. Adams in favour of Thomas Bumstead & by him inclosed to Mr. John Tyler—100 dollars
      535:
      0:
      0
     
     
      July
      1
      Paid for 12 Ells of Cambrick @ 10 Liv.
      120:
      0:
      0
     
     
      
      7
      Paid Mr. Borzachini for 2 Italian Grammars and 11 Lessons
      60:
      0:
      0
     
     
      
      
      Paid for a Piece of Cambrick 12 Ells & 1/2
      120:
      0:
      0
     
     
      
      8
      Paid Molini for Baretti’s Italien Dictionary
      48:
      0:
      0
     
     
      
      
      Dellitti e Pene
      3:
      
      
     
     
      
      
      Grammatica Del Buomattei
      9:
      0:
      0
     
     
      
      17
      Paid for Linen
      67:
      10:
      0
     
     
      
      
      Paid for 6 Bottles of Liqueur
      27:
      0:
      0
     
     
      
      
      In margin: Settled with Mr. Dana
      
      
      
     
     
      
      19
      Paid Porters Bill for Postage of Letters &c.
      112:
      7:
      0
     
     
      
      26
      Paid for a months Coach hire
      360:
      0:
      0
     
     
      
      27
      Paid Mr. Pechini one Quarter for my two Sons
      650:
      18:
      0
     
     
      
      28
      Paid Taylors Account
      170:
      18:
      6
     
     
      
      6
      Paid Joseph Stevens’s Account
      100:
      19:
      0
     
    
   